IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 81 DB 2019 (No. 70 RST 2019)
                                :
                                :
LAUREN BLOCK                    : Attorney Registration No. 47656
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Out of State)


                                       ORDER


 PER CURIAM


        AND NOW, this 5th day of August, 2019, the Report and Recommendation of

 Disciplinary Board Member dated July 25, 2019, is approved and it is ORDERED that

 Lauren Block, who has been on Administrative Suspension, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be and

 is, hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.